                          \t.ED
                      DEC so 10\9                        UNITED STATES DlSTRICT COURT

                 2
                 CL   ~
                       S/).N '{, sooNG UR:1'
                       u.s. o~~~t,.~~oRNlt>.
                      01SiRIC 1
                                                        NORT~                     Of   CJoALBl3 7
                tID
                 4        IN THE MA TIER OF                                      Case No . << Case Number>>

                 5        Peter Robert Chernik, State Bar No. 43965              ORDER TO SHOW CAUSE RE
                                                                                 SUSPENSION FROM MEMBERSHIP
                 6                                                               IN GOOD STANDING OF THE BAR .
                                                                                 OF THE COURT
                 7

                 8    TO: Peter Robert Chernik

                 9              The State Bar of California has notified the United States District Court for the Northern District of

                10    California that, effective November 15 , 2019, you have become ineligible to practice law in the State of

                11    California following disciplinary action. Under this Court's Civil Local Rule J 1-7, this status change may

         ct!    12    render you ineligible for continued active membership in the bar of the Northern District of California.
t::
 :::l
        ·c...
 0      <-2     13          Effective the date of this order, your membersh ip in the bar of this Court is suspended on an interim
u ·-
.....    ctl
-~J:;4-,
      u         14    basis pursuant to Civil Local Rule l l-7(b)(l). On or before February 7, 2020, you may file a response to
 C/l     0
i:Sc:5          15    this Order meeting the requirements of Civil Local Rule l 1-7(b)(2), which may be viewed on the Court' s
 C/l    -~
B ti
 ctl · -
C/) 0           16    website at cand.uscourts. gov . lfyou fail to file a timely and adequate response to this Order, you will be
-o(!)
      E
      (!)
.-=: ..c        17    suspended from membership without further notice.
 C:     t::
:::,     0
        z       18          If you are disbarred, suspended or placed on discip linary probation by this Court and are later restored

                19    to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

                20    Local Rule I 1-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of

                21    this Court.

                22              IT IS SO ORDERED .

                23    Dated: December 30, 20 19

                24
                                                                            JAMES
                25                                                          United St
                26

                27
                28
                      .'l/lorne,,-discipline OSC CS,1
                      rev. 11-18
